Order, Supreme Court, New York County (Jane S. Solomon, J.), entered December 13, 2005, which denied nonparty appellant’s motion to intervene, unanimously affirmed, with costs.
The reimbursement provision in plaintiffs medical benefits plan is virtually identical to that in Halloran v Don’s 47 W. 44th St. Rest. Corp. (255 AD2d 206 [1998]), wherein we upheld the denial of intervention by a health insurer on the grounds that it would be premature and could place the insurer’s interests in conflict with those of its insured. We decline appellant’s invitation to reconsider our reasoning in that case. Accordingly, it is unnecessary to address the other contentions for affirmative relief. The motion court adequately addressed appellant’s concerns by directing segregation in the eventual settlement or judgment of the amount of medical benefits paid on plaintiffs behalf. Concur—Saxe, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.